
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.68


Form of Employee Retention Agreement


        This Employee Retention Agreement (the "Agreement") is entered into
between Liberate Technologies, 2 Circle Star Way, San Carlos, California
("Liberate") and                         ("you") as of March 14, 2003 (the
"Effective Date"), [superseding the Employee Retention Agreement entered into by
the parties as of June    , 2002."]

        Payment Upon a Termination Event.    In order to secure your continued
services, Liberate and you hereby agree as follows:

        Upon a Termination Event, consisting of both:

(a)A Change in Control (as defined in Exhibit A to this Agreement, which is
hereby incorporated into this Agreement) that is followed within one year by

(b)Your Actual or Constructive Termination, which will consist of Liberate's
termination of your employment (other than for Cause, as defined below) or your
resignation of your Liberate employment due to any of the following changes made
without your written consent: (i) a reduction in the scope, level, or nature of
your responsibilities; (ii) a reduction in your title or the level of your
reporting relationship or authority in the surviving entity and parent; (iii) a
reduction in the overall economic value of your compensation, equity incentives
or benefits (including the failure to offer you in connection with such Change
in Control at least as favorable economic value following such Change in Control
as you had prior to such Change in Control), with the economic value of options
in each case measured based on their intrinsic value; (iv) a material change in
or failure to maintain your office or office equipment and services; (v) a
material reduction in the number or level of your staff (other than your pro
rata share of company-wide reductions); or (vi) the relocation of your principal
place of employment beyond 30 miles from its current location ((a) and
(b) together constituting a Termination Event),

        Liberate will, within thirty days of the Termination Event, pay you
twice your total taxable compensation for the prior fiscal year, with a minimum
payment of $500,000 and a maximum payment of $750,000.

        For these purposes, "Cause" consists of: (i) reckless or willful
misconduct in the performance of your duties to Liberate; (ii) repeated
unexplained or unjustified absence from Liberate; (iii) commission of any act of
fraud, embezzlement, or dishonesty with respect to Liberate; (iv) intentional
unauthorized use or disclosure of confidential information or trade secrets of
Liberate (or any parent or subsidiary of Liberate); or (v) any other intentional
misconduct that materially harms the business affairs of Liberate (or any parent
or subsidiary). These provisions do not constitute all of the acts or omissions
that may be grounds for dismissal for purposes other than this Agreement.

        You will be solely responsible for any taxes that may be incurred as a
result of such payments and Liberate will withhold applicable taxes from them.

        "Golden Parachute" Limitations on Accelerated Payments.    If Liberate's
independent auditors (and if they are not able to perform this evaluation,
another nationally recognized accounting firm selected by Liberate) determines
that you would receive a greater after-tax benefit if it reduced any amount
payable under this Agreement (for example, due to application of Section 4999 of
the Internal Revenue Code relating to "excess parachute payments"), Liberate
will pay you the reduced amount calculated to provide you with the maximum
after-tax value. If the independent auditors subsequently determine that the
correct amount differs from the amount paid to you, any under- or over-payment
will be repayable within three months from the notice of the revised
determination and bearing interest at the applicable federal rate (provided in
section 7872(f)(2) of the Internal Revenue Code of 1986, as amended) from the
date of the under- or over-payment.

--------------------------------------------------------------------------------


        Arbitration.    The parties waive trial before a judge or jury and agree
to arbitrate with the JAMS arbitration service any dispute relating to this
agreement or your recruitment, employment, or termination, except for claims
relating to worker's compensation benefits, unemployment insurance, or
intellectual property rights. The arbitrator's decision will include written
findings of fact and law and will be final and binding except to the extent that
judicial review of arbitration awards is required by law. JAMS procedural rules
will govern the arbitration, except that the arbitrator will allow discovery
authorized by the California Arbitration Act and any additional discovery
necessary to vindicate a claim or defense. The arbitrator may award any remedy
that would be available from a court of law. You may chose to hold the
arbitration either in San Mateo County, California or the county where you
worked when the arbitrable dispute first arose. The parties will share the
arbitration costs equally (except that Liberate will pay the arbitrator's fee
and any other cost unique to arbitration) and will pay their own attorney's fees
except as required by law or separate agreement. This Agreement is governed by
the laws of the State of California without regard to its conflict-of-law rules.

        Mutual Release of Claims.    As a condition of receiving the payments
under this Agreement and upon such receipt thereof, each party releases the
other from any claims against the other or against any affiliated persons or
entities. This release includes, but is not limited to, any claims related to
your employment with Liberate, and any claims under past or present laws or
regulations, including original and amended versions of Title VII of the Civil
Rights Act of 1964; the California Fair Employment and Housing Act; the Worker
Adjustment and Retraining Notification Act; the California Constitution; the
California Worker's Compensation Act; the Age Discrimination in Employment Act,
the Older Workers' Benefit Protection Act; the Employee Retirement Income
Security Act of 1974; the Family Medical Leave Act; the Americans with
Disabilities Act; and the National Labor Relations Act. You confirm in
connection with the above release that you are not aware of any such claims.

        The parties understand and acknowledge that they may not currently know
of losses or claims or may have underestimated the severity of losses. Part of
the consideration provided by this Agreement was given in exchange for the
release of such claims. The parties hereby waive any rights or benefits under
California Civil Code Section 1542, which provides that:

        A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with debtor.

        Miscellaneous.    Should you die before receiving any payments otherwise
earned under this Agreement, Liberate will make such payments to your estate.
Other than specifically set forth above, nothing in this Agreement modifies your
existing at-will employment relationship with Liberate or otherwise changes the
terms of your employment agreement.

LIBERATE TECHNOLOGIES:   YOU:


--------------------------------------------------------------------------------

Mitchell Kertzman
Chief Executive Officer
Liberate Technologies
 


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITION OF "CHANGE IN CONTROL"

        "Change in Control" means:

a)The consummation of a merger or consolidation of Liberate with or into another
entity or any other corporate reorganization, if persons who did not own or
control 50% or more of the voting power of Liberate immediately prior to such
merger, consolidation or other reorganization own or control immediately after
such merger, consolidation or other reorganization 50% or more of the voting
power of the outstanding securities of each of (i) the continuing or surviving
entity and (ii) any direct or indirect parent corporation of such continuing or
surviving entity;

b)The sale, transfer or other disposition of all or substantially all of
Liberate's assets;

c)A change in the composition of Liberate's Board of Directors (the "Board"), as
a result of which fewer than 50% of the incumbent directors are directors who
either (i) had been directors of Liberate on the date 24 months prior to the
date of the event that may constitute a Change in Control (the "original
directors") or (ii) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved; or

d)Any transaction as a result of which any person is the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended [the
"Exchange Act"]), directly or indirectly, of securities of Liberate representing
at least 50% of the total voting power represented by Liberate's then
outstanding voting securities. For purposes of this paragraph (d), the term
"person" shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude (i) a trustee or other fiduciary holding
securities under an employee benefit plan of Liberate or of a Parent or
Subsidiary (each as defined below), and (ii) a corporation owned directly or
indirectly by the stockholders of Liberate in substantially the same proportions
as their ownership of the common stock of Liberate.


        A transaction shall not constitute a Change in Control if its sole
purpose is to change the state of Liberate's incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held Liberate's securities immediately before such transaction. A
transaction shall not automatically be deemed a Change in Control if it
constitutes a stock repurchase or similar action initiated by Liberate that
results in Oracle Corporation or its affiliates owning at least 50% of the total
voting power represented by Liberate's then outstanding voting securities unless
Liberate's Board or Compensation Committee determines that such a transaction
constitutes a Change in Control.

        "Parent" means any corporation (other than Liberate) in an unbroken
chain of corporations ending with Liberate, if each of the corporations other
than Liberate owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the effective
date of this Agreement shall be considered a Parent commencing as of such date.

        "Subsidiary" means any corporation (other than Liberate) in an unbroken
chain of corporations beginning with Liberate, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the effective date of this Agreement shall be
considered a Subsidiary commencing as of such date.

--------------------------------------------------------------------------------




QuickLinks


Form of Employee Retention Agreement
